ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
INDUS Corporation                            )     ASBCA No. 60166
                                             )
Under Contract No. DCAl00-03-D-4007          )

APPEARANCE FOR THE APPELLANT:                       John R. Tolle, Esq.
                                                     Baker, Cronogue, Tolle & Werfel, LLP
                                                     McLean, VA

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Kara M. Klaas, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Chantilly, VA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 16 March 2016                                  //_

                                                    //""~,,/
                                                  //,p/ /
                                                 /-MA~N.
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeal~ in ASBCA No. 60166, Appeal of INDUS Corporation,
rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals